             Case 4:21-cv-00539-JM Document 6 Filed 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SEAN YATES                                                                     PLAINTIFF

v.                                 No: 4:21-cv-00539-JM


RODNEY WRIGHT, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 5th day of August, 2021.


                                                   UNITED STATES DISTRICT JUDGE
